By the Court,
unanimously.(a) A traverse properly taken to the material parts of a declaration, plea, replica* tion, &c. either forms an issue, or, if it concludes with a verification, renders it necessary for the other party to affirm the facts traversed, and join issue upon them. The defendants below, in their rejoinder, traversed a material part of the plaintiff’s replication. The plaintiff was bound to take issue upon it. Facts stated by way of inducement to a material traverse are not tra-*252disable. Of course, the party, by joining issue oí» the facts traversed, does not admit the truth of the induce* xnent.
Judgment affirmed.

 Baldwin, J. did not sit in this ease,